Citation Nr: 0429636	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  99-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
10 percent for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to 
September 1997.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
lumbar spine degenerative disc disease and assigned a 10 
percent rating, effective September 22, 1997.

The Board notes that the veteran's representative requested 
an additional examination prior to forwarding the case to the 
Board in March 2003.   Accordingly, the veteran was scheduled 
for an examination in April 2003; however, the veteran did 
not appear for his appointment.  The veteran contacted the VA 
in April 2003 asserting that he was not going to the 
appointment and that he would contact the VA if he really 
needed to rescheduled.  "He said that he doesn't have any 
new proof to offer so he feels that this may be a waste of 
time."  The Board also notes that in September 2003 the 
veteran cancelled his hearing request and requested that his 
file be forwarded to the Board as soon as possible.  


FINDING OF FACT

The veteran's degenerative disc disease is productive of no 
more than moderate limitation of motion and no more than 
moderate attacks, recurring; forward flexion is not limited 
to 30 degrees or less, and there have been no incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a 20 percent rating (but no higher) for 
degenerative disc disease, lumbar spine, have been met, 
effective September 22, 1997.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (2002); C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a February 1999 RO decision, a July 1999 
statement of the case and August 2001, August 2002, August 
2003 and April 2004 supplemental statements of the case, the 
RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, in 
March 2003, the RO sent the veteran a letter, explaining the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, listed the evidence and 
asked the veteran to submit and authorize the release of 
additional evidence.  Furthermore, the August 2002, August 
2003 and April 2004 supplemental statements of the case 
included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical, private as well as VA treatment 
records, and scheduled several examinations.  38 C.F.R. 
§ 3.359.  The record as it stands includes sufficient 
competent evidence to decide the appeal. 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's disability has been described for rating 
purposes by the RO as lumbar spine degenerative disc disease.  
The RO has assigned a 10 percent rating under Codes 5292 and 
5293.  Rating criteria for disabilities of the spine were 
changed during the course of the appeal.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) and 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The Board will consider the criteria in 
effect when the veteran's claim was filed as well as current 
criteria to the extent that effective date provisions allow 

Under the Diagnostic Code 5292 which in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
was rated as follows:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under Code 5293 as in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran claims that the initial 10 percent disability 
evaluation for his degenerative disc disease, lumbar spine, 
did not adequately reflect the severity of his disability.  
At the time of the February 1999 rating decision, the medical 
evidence of record included the veteran's service medical 
records, private treatment records from Kaiser Permanente and 
a November 1998 VA examination.  The private treatment 
records revealed that the veteran reported for treatment in 
May 1998 with intermittent lower back pain which he had been 
experiencing for the past three years.  The pain radiated to 
his left quadriceps and was associated with bending over.  
The veteran denied any urinary or fecal incontinence.  Lumbar 
rotation was 0 to 45 degrees bilaterally, motor strength was 
5/5 and sensory was intact to palpitation.  The veteran was 
assessed with a low back strain.  A July 1998 X-ray report 
recorded a probable small Schmorl's node at L-1 and 
degenerative changes at L5-S1.  The examiner's impression was 
mild degenerative joint disease at L5-S1.  The veteran had X-
rays taken in August 1998.  The veteran reported that he 
experienced occasional radiation of back pain to the left 
lower extremity.  X-rays showed some degenerative changes to 
the L5-S1 interspace.  An October 1998 X-ray report revealed 
focal left posterolateral disc protrusion at the L5-S1 
narrowing the left side of the spinal canal and left neural 
foramina.  The rest of the lumbar spine showed no other 
significant spinal canal or neural foramina narrowing.  Bony 
structures were within normal limits.  

The veteran also reported for a November 1998 VA examination.  
Subjective complaints were that leaning, walking or standing 
created pain in the lower back which radiated to the left 
lower leg; frequent spasms; and muscle weakness in the lower 
back.  The veteran was not receiving any treatment for his 
condition.  Upon examination the veteran's gait and posture 
were normal.  Flexion was 0 to 80 degrees with pain at 80 
degrees and the pain was throughout.  Extension was 0 to 10 
degrees, with pain at 10 degrees.  Lateral flexion was 0 to 
20 degrees, bilaterally, with pain at 20 degrees.  The range 
of motion of the affected joint was limited by pain, fatigue 
and lack of endurance following repeated use with pain having 
the major functional impact.  There was no evidence of heat, 
redness, swelling, effusion, drainage or abnormal movement of 
the lower extremities.  Motor function and sensory were 
normal.  Reflexes were bilaterally equal and 2+.  There was 
no evidence of generalized muscle atrophy, wasting or 
weakness.  Diagnostic studies of the L-spine revealed 
narrowing of the L5-S1 intervertebral space.  There was also 
evidence of a Schmorl's node involving the interior end plate 
aspect of L1 with some mild narrowing of the L1-S1 
intervertebral space.  There was no evidence of fracture or 
subluxation.  The examiner's diagnosis was lumbar spine 
degenerative disc disease.  The examiners asserted that the 
objective factors on examination were diminished range of 
motion of the lumbar spine and radiographic findings.  

Following a review of the aforementioned medical evidence of 
record, a February 1999 rating decision granted service 
connection for a back condition and rated it as 10 percent 
disabling.  The veteran submitted a timely notice of 
disagreement with and submitted additional records private 
treatment records.   

Hall Chiropractic records revealed that the veteran had 
frequent (51 to 75 percent of awake time) lower lumbar spine 
pain bilaterally.  The veteran rated the pain as 5/10 and the 
symptoms tended to be aggravated by bending/twisting at the 
waist.  Additionally, the pain occasionally radiated into 
both feet.  Flexion was 0 to 40 degrees and extension was 0 
to 15 degrees.  Left lateral flexion was 0 to 15 degrees and 
right lateral flexion was 0 to 10 degrees.  Left rotation was 
0 to 20 degrees and right rotation was 0 to 15 degrees.  
These ranges of motion were due to moderate pain and myospasm 
at the lower back.  Lumbar X-ray findings revealed no 
apparent fractures, no gross tissue pathology, and no osseous 
pathology.  There was a mildly decrease lordotic curve, 
subluxation at L4, L5 and S1 and evidence of bilateral muscle 
spasms.  The diagnosis was radicular syndrome to lower limb 
(lumbar).

The veteran reported for a second VA examination in May 2001.  
Subjective complaints included backache after approximately 
15 minutes of sitting or driving; occasional discomfort down 
the posterior aspect of the left thigh; and on rare 
occasions, bilateral numbness in both legs. The veteran was 
taking no medication for his condition and his treatment 
consisted of intermittent chiropractic manipulations.  The 
veteran denied any problems with any and all activities of 
daily living.  Objective findings included no evidence of 
scoliosis; normal extremity alignment; and normal 
weightbearing gait, walking on toes, walking on heels and 
squatting.  There was no evidence of muscle spasms, swelling, 
or masses; no tenderness in the paraspinal muscles; or 
tenderness in the muscles throughout the thighs and/or legs.  
Flexion was 0 to 85 degrees, with pain at 80 degrees.  
Extension was 0 to 35 degrees, with pain at 25 degrees.  
Lateral flexion was 0 to 40 degrees, bilaterally, with pain 
at 30 degrees.  Rotation was 0 to 35 degrees, with pain 
occurring at 25 degrees bilaterally.  The range of motion was 
limited by pain but not limited by incoordination, 
fatigability, lack of endurance or weakness.  Muscle strength 
in the back and lower extremities was normal.  Radiographic 
studies demonstrated moderate degenerative disc disease, L5-
S1.  There was no evidence of any scoliosis and there was 
minimal facet arthropathy at the lumbosacral junction.  The 
examiner's diagnosis was moderate degenerative disc disease, 
L5-S1, with no objective evidence of radiculopathy at this 
time.  

The Board notes that the veteran also presented a January 
2001 statement from a Dr. Cloud stating that the veteran 
presented for numerous spinal abnormalities and has shown 
some improvement throughout the course of his treatment, 
"however is still in need of regular continued care at this 
time and will for probably years to come."  The veteran also 
presented a March 2002 private examination from Cloud 
Chiropractic to the effect that the veteran received 
treatment "on a regular basis and will need to continue his 
treatment for most likely the rest of his life due to prior 
injuries."  Subjective complaints were constant, severe 
lower back pain which radiates down both legs with shooting 
pain, numbness noted in the lower back; neck pain with 
headaches; disturbed sleep and activities of daily living 
affected.  Objective findings as to the lumbar were Nachlas 
test positive on the right; Ely's, Yeoman and Hibb's all 
tested positive bilateral; Migram test positive; Lasegue Sign 
test positive on the right; Braggart test positive on the 
right; Patrick Fabere test positive bilateral; Minor's sign 
test positive and Kemp's test positive bilateral.  There was 
severe palpatory tenderness was noted in the lumbar spine.  
Flexion was 0 to 90 degrees.  Extension was 0 to 30 degrees.  
Lateral flexion was 0 to 20 degrees bilaterally.  Rotation 
was 0 to 30 degrees bilaterally.  Severe throbbing and pain 
were noted.  X-rays showed no obvious evidence of recent 
fracture or gross osteopathology  visualized in the lumbar 
spine.  The lumbar lordotic curve was hyperlordoctic.  
Radiographs suggested the presence of apparent myospasm of 
the lumbar vertebral musculature.  Narrowed disc spaces were 
noted between L5-S1 and neuroforaminal encroachment was noted 
between L4-5 and L5-S1.  Subluxation complex was noted.  The 
veteran was diagnosed with lumbar radiculitis, lumbar facet 
syndrome and myalgia. The Board notes that there is no 
additional medical evidence of record following the March 
2002 private evaluation from Could Chiropractic.

Due to changes in regulations during the pendency of this 
appeal the Board must first evaluate the veteran's condition 
for the period September 22, 1997 to September 23, 2002.  The 
Board finds that the initial 10 percent evaluation was 
appropriate.  The evidence of record at the time of the 
February 1999 rating decision included service medical 
records, private treatment records and a November 1998 VA 
examination.  Kaiser Permanente treatment records from 1998 
reported intermittent back pain, only occasional radiation to 
the lower extremities and characterized the veteran with mild 
degenerative joint disease.  The November 1998 VA examination 
showed that the veteran's range of motion was only affected 
as to flexion (0 to 80 degrees) and extension (0 to 10).  
Range of motion was affected by pain, fatigue and lack of 
endurance following repeated use with pain having the major 
functional component.  However, thee was normal motor 
function and sensory and there was no evidence of muscle 
atrophy, wasting or weakness, fracture or subluxation.  

A May 1999 from Hall Chiropractic revealed frequent lower 
lumbar spine pain, with occasional radiation to the lower 
extremities.  All of the veteran's range of motion was 
affected.  Flexion was 0 to 40 degrees and extension was 0 to 
15 degrees.  Left lateral flexion was 0 to 15 degrees and 
right lateral flexion was 0 to 10 degrees.  Left rotation was 
0 to 20 degrees and right rotation was 0 to 15 degrees. These 
ranges of motion were due to moderate pain and myospasm at 
the lower back.  Additionally, there was evidence of a mild 
decrease of the lordotic curve, subluxation and bilateral 
muscle spasms.  Finally, the veteran received a diagnosis of 
radicular syndrome to lower limb, lumbar.  

The veteran presented for a second VA examination in May 
2001.  Although objective findings included improved range of 
motion scores, X-ray evidence revealed moderate degenerative 
disc disease.  Flexion was 0 to 85 degrees, with pain at 80 
degrees.  Extension was 0 to 35 degrees, with pain at 25 
degrees.  Lateral flexion was 0 to 40 degrees, bilaterally, 
with pain at 30 degrees.  Rotation was 0 to 35 degrees, with 
pain occurring at 25 degrees bilaterally.  The range of 
motion was limited by pain but not limited by incoordination, 
fatigability, and lack of endurance or weakness.  Muscle 
strength in the back and lower extremities was normal.  
Radiographic studies demonstrated moderate degenerative disc 
disease, L5-S1.  The examiner's diagnosis was moderate 
degenerative disc disease, L5-S1, with no objective evidence 
of radiculopathy at this time.  

A March 2002 report from private treating physician Dr. Cloud 
revealed within normal range of motion scores.  Flexion was 0 
to 90 degrees.  Extension was 0 to 30 degrees.  Lateral 
flexion was 0 to 20 degrees bilaterally.  Rotation was 0 to 
30 degrees bilaterally.  Severe throbbing and pain were 
noted.  Radiographs suggested the presence of apparent 
myospasm of the lumbar vertebral musculature.  Subluxation 
complex was noted.  There was severe palpatory tenderness was 
noted in the lumbar spine.  The veteran was diagnosed with 
lumbar radiculitis, lumbar facet syndrome and myalgia.  

Review of the above evidence clearly shows some impairment 
due to lumbar spine disability.  It appears that the severity 
of the disability has fluctuated to some extent over the 
course of the appeal.  However, the Board believes that a 
liberal reading of the medical evidence persuasively shows 
that the disability has been essential moderate in severity 
under the limitation of motion criteria so as to warrant a 20 
percent rating.  

In this regard, the Board notes that normal range of motion 
of the lumbar spine is to 45 degrees flexion, 0 degrees 
extension, 45 degrees both right and left lateral flexion and 
80 degrees right and left rotation.  38 C.F.R. § 4.71a, Plate 
V.  Although flexion and extension were not limited to any 
significant degree at the time of examination in November 
1998, lateral flexion was limited by pain to 20 degrees at 
that time.  This is slightly less than half of normal.  
Chiropractic records show flexion to 40 degrees due to 
moderate pain and muscle spasm.  This is also slightly less 
than half of normal flexion.  The ranges of motion on 
examination in May 2001 appear to have been only slightly 
limited by pain, and there was no evidence of muscle spasm at 
that time.  A March 2002 report from Dr. Cloud appears to 
reflect similar findings.  

Nevertheless, the Board believes it significant that 
examiners have described the disc disease, both on 
examination and after x-ray study, as moderate.  Moreover, 
the majority of medical reports appear to document some 
limitation of function due to pain.  Resolving all reasonable 
doubt in the veteran's favor, the Board believes that the 
evidence show a disability picture which more nearly 
approximates moderate limitation of motion and moderate disc 
disease.  Under the prior versions of Codes 5292 and 5293, a 
20 percent rating is warranted.  While again recognizing that 
the severity of the disability does appear to fluctuate to 
some degree, resolving all reasonable doubt in the veteran's 
favor, the Board further finds that a 20 percent rating is 
warranted during the entire period encompassed by the appeal; 
that is, from September 22, 1997. 

However, the Board further finds that the preponderance of 
the evidence is against entitlement to a rating in excess of 
20 percent under any applicable criteria during any time 
period considered by the appeal.  The range of motion of the 
lumbar spine has not been shown to be more than moderate.  
Although some examinations have shown limitation of motion to 
slightly less than normal when pain is considered, there has 
been no showing of severe limitation of motion.  A rating in 
excess of 20 percent under the prior version of Code 5292 is 
therefore not warranted.  Likewise, there is no persuasive 
evidence of severe disc syndrome, recurring attacks, with 
intermittent relief so as to warrant a rating in excess of 20 
percent under the prior version of Code 5293.  

Looking to the current criteria, there is no evidence that 
forward flexion is limited to 30 degrees or less, even when 
additional functional loss due to pain, fatigue, weakness and 
incoordination is considered.  There has also been no showing 
of incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  The criteria for a rating in excess of 20 percent 
under the new general rating criteria for disabilities of the 
spine have therefore not been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to assignment of a 20 percent rating lumbar spine 
degenerative disc disease is warranted from September 22, 
1997.  To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



